UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4089



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY EDWARD THOMPSON, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-04-305)


Submitted:   November 27, 2006          Decided:    December 12, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Mason Oliver, STUBBS & PERDUE, P.A., New Bern, North
Carolina, for Appellant. Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry      Edward   Thompson,     Jr.,    seeks    to     appeal   his

conviction and sentence.        Thompson’s attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal.                     Thompson has

filed   a   pro   se   supplemental    brief.        In   criminal    cases,   the

defendant must file the notice of appeal within ten days after the

entry of judgment.       Fed. R. App. P. 4(b)(1)(A).          With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to file

a notice of appeal.         Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered judgment on April 18, 2005.

The notice of appeal was filed on October 5, 2005.               See Houston v.

Lack, 487 U.S. 266 (1988).            Because Thompson failed to file a

timely notice of appeal or obtain an extension of the appeal

period, we dismiss the appeal.          This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                   If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on the client.                   Finally, we

dispense with oral argument because the facts and legal contentions


                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -